Citation Nr: 1816496	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy (referred to hereinafter as "left shoulder disability"), currently at 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Benefits Delivery at Discharge (BDD) unit of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted and initial noncompensable ratings were assigned for bilateral hearing loss, a left shoulder disability, and left shoulder surgical scars.  The Veteran appealed each of these determinations.  In April 2012, he testified before the undersigned at a hearing held in Washington, D.C.  The Board remanded this matter for additional development in October 2012.  

In a May 2016 decision, the Board denied higher initial ratings for each of the aforementioned disabilities.  Only the determination made with respect to the left shoulder disability was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR).  It called for the Board's decision concerning the aforementioned determination to be vacated and for the issue to be remanded back to the Board for readjudication.  The Board remanded this matter for additional development in September 2017.  Review of the claims file at this time reveals that readjudication can proceed.


FINDING OF FACT

The Veteran's service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy has not manifested limitation of motion of the left arm to 25 degrees from the side, fibrous union, nonunion/false flail joint, or loss of the head/flail shoulder.  

CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for the service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a Diagnostic Codes 5201, 5202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided with full notification in January 2009, prior to his discharge given his participation in the BDD program.  This was followed by initial adjudication via the May 2009 rating decision.  As service connection, the benefit originally sought, was granted therein, no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Service treatment records and private treatment records are available.  VA treatment records also are available, though they largely are not pertinent.  In January 2009 and September 2013, the Veteran underwent VA medical examinations.  His representative contended in a January 2018 brief that his (the Veteran's) left shoulder disability has worsened since the latter examination.  No specifics showing, or at least tending to show, worsening were identified, however.

Further, no such specifics were identified by the Veteran, and none are detected from the medical evidence.  The aforementioned contention is thus rejected as conclusory.  Recently, testing range of motion for pain in active motion (the individual moves the joint) and passive motion (the examiner moves the joint), and while weightbearing and nonweightbearing, of the damaged joint and the opposite undamaged joint became required.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Both examinations conducted during the current appeal, although conducted before these requirements, tested range of motion to include the point at which pain begins in the left and right shoulders.  There is no indication whether this testing was in active or passive motion or while weightbearing or nonweightbearing, but the Board takes notice that it usually is in active motion and may be considered to be while weightbearing in that the weight of the arm must be supported.

Range of motion in passive motion and while nonweightbearing, in sum, most likely was not tested.  Range of motion in active motion generally is more limited than in passive motion, however.  Range of motion while weightbearing similarly generally is more limited than while nonweightbearing.  The examinations thus can be relied upon for rating purposes as presenting the worst case scenario.  The weightbearing versus nonweightbearing distinction, in any event, is less important for a disability of the shoulder as part of the upper extremity than for a disability of the lower extremity.  Additionally, a remand solely for supplemental range of motion testing most likely would not be dispositive, as the aforementioned examinations adequately described the functional limitations present.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that remands imposing more burdens on VA with no benefit flowing to the veteran are to be avoided).

It lastly is notable that no deficiencies have been raised by the Veteran or his representative regarding range of motion testing performed at either VA medical examination.  They also have not raised any other deficiencies, except that concerning worsening since the last examination, regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  The portion of the Board's May 2016 decision vacated by the Court also was not the result of any duty to notify or to assist deficiency.

There has also been at least substantial compliance with the Board's remands.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the issue must be explained and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned explained that the present severity of the left shoulder disability is of primary import at the Veteran's hearing.  This explanation was interrupted.  To the extent it was not heard, that present severity forms the crux of this matter reasonably could be inferred from the questions asked, both by the undersigned and by the Veteran's representative.  Submission of outstanding pertinent evidence was not suggested as none was identified.  Yet, the Board's initial remand did seek any additional evidence.  

II.  The Merits

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the upper extremities, the major extremity is the one predominantly used.  38 C.F.R. § 4.69.  The medical evidence conveys that the Veteran is right-handed.  His left shoulder disability thus concerns his minor extremity.  It has been rated pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5201, which concerns limitation of motion of the arm.  At the shoulder level as well as midway between the side and shoulder level warrants a 20 percent rating for the minor extremity.  The maximum rating of 30 percent is reserved for limitation to 25 degrees from the side.  Normal range of motion is from zero to 180 degrees flexion and abduction and from zero to 90 degrees external and internal rotation.  38 C.F.R. § 4.71, Plate I.

The subject of Diagnostic Code 5200 is scapulohumeral articulation ankylosis.  When it is favorable, as when abduction in the minor extremity is to 60 degrees and the mouth and head can be reached, a 20 percent rating is merited.  A 30 percent rating requires it to be intermediate, or between favorable and unfavorable.  The maximum 40 percent rating is reserved for when it is unfavorable, as when abduction is limited to 25 degrees from the side.  
Diagnostic Code 5202 concerns other impairment of the humerus.  Malunion with moderate or marked deformity in the minor extremity warrants a 20 percent rating.  Recurrent dislocation at the scapulohumeral joint, with infrequent episodes and guarding of movement only at shoulder level or with frequent episodes and guarding of all arm movements, also merits this rating.  A 40 percent rating requires fibrous union, while a 50 percent rating requires nonunion (false flail joint).  The maximum rating of 70 percent rating is reserved for loss of the head (flail shoulder).  

Diagnostic Code 5203 addresses impairment of the clavicle or scapula.  It provides for 10 percent ratings for malunion and for nonunion without loose movement in the minor extremity.  Nonunion with loose movement merits the highest rating of 20 percent, as does dislocation.  In the alternative to the aforementioned, ratings are to be made based on functional impairment of the contiguous joint.  

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for rating as degenerative arthritis, the subject of Diagnostic Code 5003.  Establishment is by X-rays.  Rating is based on limitation of motion under the appropriate Diagnostic Code(s).  If this results in a noncompensable rating, however, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

Finally, only the most pertinent evidence and that to address any contentions raised need be discussed.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008); Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This evidence includes the Veteran's reports of left shoulder pain, crepitus, weakness, stiffness, decreased range of motion in comparison to the right shoulder, giving way, a feeling of instability, dislocation, fatigue/lack of endurance, and a greater susceptibility to injury.  He also has reported an inability to lie on his left side due to his symptoms.  Finally, he has reported taking over the counter pain medication, using ice, getting shots, exercising, and doing physical therapy following his arthroscopic surgery in September 2008 to manage his symptoms.  As there is no indication that he has any medical background, the Veteran is a lay person.  A lay person is competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's reports concerning his symptoms and their effects are, therefore, competent.  These reports also are credible.  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration regarding the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None are significant here.  While the Veteran may be interested in that a favorable determination may mean increased compensation benefits, there is no indication of bad character or malingering.  He appeared honest at the hearing, his reports are entirely plausible, and he consistently has made them.  Further, they are largely consistent with the medical evidence.

Concerning Diagnostic Code 5201, the Board finds that a higher initial rating is not warranted.  The Veteran's flexion and abduction were to 160 degrees, while his internal and external rotation were to 70 degrees, both initially and upon repetition at the January 2009 VA medical examination.  Pain was not observed during range of motion.  A June 2009 private treatment record reflects that he had made quite satisfactory progress following his surgery.  This includes having "quite good" range of motion" notwithstanding some difficult in the final arc of motion.  At the September 2013 examination, the Veteran had 5/5 strength.  His flexion and abduction were to 180 degrees initially and upon repetition with no observed pain.  He complained of flare-ups, but only if he lies on his left side or reaching overhead with his left arm.  They were described as lasting up to 6 hours and including moderate pain with a 20 percent limitation of motion.

A January 2015 private treatment record conveys that the Veteran's left shoulder was tender with good 4-4+/5 strength.  His flexion was to 145 degrees, while his external rotation was to 80-85 degrees, and his internal rotation was to 70-75 degrees.  In sum, his flexion was 145 degrees at worst, while his abduction was 160 degrees at worst.  These worst case scenario measurements are used as the baseline for determining range of motion during the Veteran's flare-ups, because doing so is most favorable to him.  Per his description of an additional 20 percent limitation, flexion would be 116 degrees and abduction would be 128 degrees during a flare up.  Each of the aforementioned figures conveys much better flexion and abduction than limitation to 25 degrees from the side required for the next highest and maximum initial rating of 30 percent.  

In other words, neither pain nor any other factor caused functional loss including during flare ups to the extent needed for a higher initial rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board next finds that Diagnostic Codes 5200, 5203, 5003, and 5010 are inapplicable.  Neither the Veteran nor his representative has contended otherwise.  Reference was not made to left shoulder ankylosis, clavicle or scapula impairment, or arthritis whether due to degeneration or trauma in any treatment record or at the January 2009 examination.  At least a mention of such would be expected if present, especially at the examination, since the purpose was to assess the Veteran's left shoulder.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The September 2013 VA medical examination further specifically did not find any of the aforementioned. 

That leaves Diagnostic Code 5202.  The Board found it inapplicable in the May 2016 decision, but the Veteran subsequently contended otherwise.  Numerous service treatment records document that the September 2008 surgery was performed as a result of instability and subluxation.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  Subluxation or recurrent dislocation/subluxation and guarding of movement specifically were not found at the January 2009 and September 2013 VA medical examinations.  The surgery therefore appears to have resolved completely the Veteran's humerus impairment.  However, it now appears to have been only temporary.  A December 2014 private treatment record, which was not available to the Board in May 2016, reflects that X-rays showed slight subluxation. 

As such, Diagnostic Code 5202 is applicable.  Yet, the assignment of a separate initial rating thereunder along with the initial rating already assigned under Diagnostic Code 5201 would constitute pyramiding.  Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Diagnostic Code 5201 accounts for the Veteran's limitation of motion as impacted by pain, weakness, and other factors.  Diagnostic Code 5202 would do the same, as limitation of motion is contemplated as guarding of movement which is the result of pain, weakness, and other factors stemming from dislocation.  The Board acknowledges that separate ratings may be assigned for limitation of motion under Diagnostic Code 5260 or 5261 and instability of the knee under Diagnostic Code 5257.  VAOPGCPRECs 9-04 (Sept. 17, 2004), 09-98 (August 14, 1998), 23-97 (July 1, 1997); Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Diagnostic Code 5257, unlike Diagnostic Code 5202, addresses instability only with no consideration of limitation of motion.  The Diagnostic Codes pertaining to the knee are manifestly different than those for the shoulder, in other words.  Even though separate initial ratings under Diagnostic Codes 5201 and 5202 are not permissible, VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The Diagnostic Code most favorable to the Veteran therefore must be used for rating purposes.  Yet, the Board lastly finds that an initial rating higher than the 20 percent initial rating currently assigned is not warranted under Diagnostic Code 5202.  There indeed is no indication whatsoever of fibrous union, nonunion/false flail joint, or loss of the head/flail shoulder.  At least mention of such, once again, would be expected if present.  Buczynski, 24 Vet. App. at 221.

As justification for a higher initial rating, the Veteran has pointed out that he has permanent restrictions with reaching overhead.  The aforementioned June 2009 private treatment record identified lasting difficulty with overhead activity and reaching upright.  However, this has already been taken into consideration.  It is reiterated that the Veteran's left shoulder range of motion is not limited to the degree required for an initial rating higher than 20 percent despite these restrictions/difficulties.  His claim, in conclusion, is denied for this reason and the others discussed above.  This determination is based on the preponderance of the evidence.  So, there is no doubt to resolve in his favor.  A staged rating is not warranted, as the assigned rating applies to the entire period on appeal.  No other issues have been raised, either by the Veteran, his representative, or the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  


ORDER

An initial rating higher than 20 percent for the service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


